Citation Nr: 1342069	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-27 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder. 

2.  Entitlement to service connection for a left forearm disorder, to include the wrist, hand, and elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 until September 2008.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran has filed a claim for service connection for a left wrist disorder.  The evidence shows that he has symptoms that extend from the wrist to the elbow, however.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled. See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has hereby construed the claim to be one for service connection for a left forearm disorder, to include the wrist, hand and forearm.  As discussed below, the Veteran has withdrawn his appeal as to the issue of a right wrist disorder, therefore discussion of broadening this claim is not necessary.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  In a May 2013 statement, prior to promulgation of a decision, the Veteran withdrew his appeal with respect to the issue of a right wrist disorder.  

2.  The evidence is at least in equipoise as to whether the Veteran's current left forearm disorder is related to active duty service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right wrist disorder have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

2.  The criteria for service connection for a left forearm disorder have been met.  38 U.S.C.A. § § 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Wrist

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202  (2013). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204  (2013).

The Veteran perfected an appeal on the issue of service connection for a right wrist disorder in October 2012.  Thereafter, in a statement received in May 2013, the Veteran withdrew the appeal as to his issue.  The Veteran has withdrawn his appeal regarding this issue, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Left Wrist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the claim for service connection for left forearm disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran's service treatment records include a November 1988 service an EMG report showing denervation at all sites of the left forearm as well as slowing of conduction velocity proximally.  A November 1995 service treatment record shows that he complained of left wrist pain after receiving an electric shock from an iron.  A May 2008 separation exam shows a normal evaluation of the Veteran's arms; however, the Veteran stated on a supplementary form that he suffered from a left forearm injury in service but did not report it at the time.  

Post-service medical records establish that the Veteran has been diagnosed as having bilateral median and ulnar neuropathy, ulnar demyelinating, axonal, motor and sensory neuropathy.  He also has a diagnosis of bilateral carpal tunnel syndrome.  Whereas a VA examiner stated that the carpal tunnel syndrome was not related to the Veteran's active service, a private provider stated that it was "highly probable" that the carpal tunnel syndrome was related to service.  See June 2011 Letter from Dr. A.C.-T.  Neither physician provided rationale for their opinions.  The record also include a VA examination report that suggest a connection between the neurological problems and the Veteran's service connected hypothyroidism.  



The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left forearm disorder being his active duty service.  Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a left forearm disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The claim is granted.  


ORDER

The claim of entitlement to service connection for a right wrist disorder is dismissed without prejudice.  

The claim of entitlement to service connection for a left forearm disorder is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


